Title: To Thomas Jefferson from Ralph Pomeroy, 10 August 1807
From: Pomeroy, Ralph
To: Jefferson, Thomas


                        
                            Sir,
                            City of Hartford Connectcut 10th. August 1807.
                        
                        The United States Loan Office in this City becoming vacant by the late death of that esteamed and valuable
                            Officr Mr. William Imlay, I hope it may not be deemed improper or indecent for me thus early to apply for that appointment
                            for myself.
                        I have in times past sustained several public Offices of Importance and have discharged them with fidelity
                            and public Approbation, am now destitute of employment.
                        My Character has been recommended by Several of my Friends (Viz,) Messrs. Peirpont Edwards, Abraham Bishop
                            & Gideon Granger. I have not lately seen them therefore you will be pleased to excuse me for this direct address.
                        If I am so happy as to be approved of by you I am confident I shall well perform the duties of the Office.
                        The Conditions on my part before entering into office I will comply with as soon as they are made known to me
                        Who are the Competitors for the place in question I know not, & do not believe any of them would
                            execute its dutes more perfectly, or more to the general satisfaction of the Citizens—
                        I expect to reside in this City. I have one only son, a young man, of an unblemshed Character and a good
                            accomptant. The Appointment would be very convenient for me, and if I am favoured with it shall be very thankfull, and
                            remain with cordial and sincere attatchment. Sir, your very Obedient and humble Servant.
                        
                            Ralph Pomeroy
                            
                        
                    